DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 2/24/22 is acknowledged. Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 recites the limitation "the zones" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claims 4 and 5 recites the limitation "heat bulking" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafiroglu et al., US 6,984,272.
	The patent issued to Zafiroglu et al., teach extruding bicomponent/multi-component filaments having latent crimp to form a non-woven (title, abstract and column 10, 5-50). Zafiroglu et al., teach floating the unbonded web on gas or steam to preheat the web to contribute to the latent crimp (column 13, 40-50). Said pre-heated unbonded web can further be activated to induce the latent crimp causing the unbonded web to shrink (column 13, 50-65). Said web can further be bonded via needling, entangling, calendaring and/or thermal point bonding (column 15, 5-40). With regard to claim 2, Zafiroglu et al., teach pre-consolidating the web via mechanical needling prior to heat treatment (column 12, 1-10). With regard to claim 7, Zafiroglu et al., teach said cooling step after said heat treatment step (column 16, 45-55). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3,6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al., US 6,984,272.
	With regard to claim 3, the Examiner is of the position that the needle barbs of any needling device would be arranged in some type of pattern. 
With regard to claims 6-8, Zafiroglu et al., does not teach the specific cooling/heating temperatures and devices. The Examiner is that a person of ordinary skill in the art would recognize that cooling and/or heating temperatures and times can be varied as a function of desired manufacturing 
9.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al., US 6,984,272 in view of Wilkie et al., US 2015/0017411.
	Zafiroglu et al., is set forth above. 
	Zafiroglu et al., does not teach storing the unbonded web prior to heat treatment. 
	The published patent application issued to Wilkie et al., teach forming a non-woven web from multi-component fibers wherein the web can be stored and later heat activated to impart the crimp (abstract and section 50). Wilkie et al., teach that storing the web prior to heat activation may be beneficial to reduce the size of the product when shipped (section 0051). 
	It would be obvious to a person of ordinary skill in the art to store the non-woven web of Zafiroglu et al., prior to the heat activation step to reduce the size and shape of the product for shipping purposes as taught by Wilkie et al. 
10.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al., US 6,984,272 in view of Chang et al., US 6,641,916.
	Zafiroglu et al., is set forth above. 
	Zafiroglu et al., does not teach the claimed side-by-side bicomponent filaments. 
	The patent issued to Chang et al., teach forming side-by-side bicomponent filaments having different polymers (title and abstract). Figure C2 illustrates the claimed side-by-side bicomponent 
	It would be obvious to a person of ordinary skill in the art to vary the amount of each polymer in each sub filament and shape of each sub filament in the side-by-side bicomponent filaments of Zafiroglu et al., to control the level of crimp as taught by Chang et al. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789